Dear Mr. Butts:
This letter is in response to your question asking whether, under § 139.031.4 RSMo, the various taxing authorities, county court, schools, library districts, ambulance districts, etc., should make moneys available to the collector for refunds on erroneous payments of personal property tax. Section 139.031.4 provides:
              All the county collectors of taxes, and the collector of taxes in any city not within a county, shall, upon written application of a taxpayer, refund any real or tangible personal property tax mistakenly or erroneously paid in whole or in part to the collector. Such application shall be filed within one year after the tax is mistakenly or erroneously paid. The county court, or other appropriate body or official, shall make available to the collector funds necessary to make refunds under this subsection by issuing warrants upon the fund to which the mistaken or erroneous payment has been credited, or otherwise.
This statute means simply that when a proper claim for a refund is made to the collector by a taxpayer, the taxing bodies will pay the collector, from the appropriate funds, the sums necessary to make the refund.
Very truly yours,
                                  JOHN ASHCROFT Attorney General